DETAILED ACTION
This action is in response to amendments received on 4/23/2021. Claims 1-20 were previously pending with claim 20 being withdrawn from consideration. Claims 1, 4-5, 7, 10, 13-18 have been amended, claims 3, 6, 9, 12 and 20 canceled and new claims 21-25 added. A complete action on the merits of claims 1-2, 4-5, 7-8, 10-11, 13-19 and 21-25 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1, 16 and 25 are objected to because of the following informalities:  
“an RF electrode” in line 2 of claim 1, in line 2 of claim 16 and in line 2 of claim 25 should be amended to recite --a radiofrequency (RF) electrode--.  
“the ultrasonic and RF energies” in line 4 of claim 25 should be amended to recite --the ultrasonic energy and the RF energy--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-19, 22 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 depends on canceled claim 12. It is unclear if claim 13 and its dependents (claims 14 and 15) are also meant to have been canceled to if the dependency of claim 13 was meant to be changed to a different claim. If for analysis, it is interpreted that claim 13 depends on claim 1, then claim 6 and claim 13 would be the exact duplicate of one another; therefore, it is unclear which claim, claim 13 depends on or if it was meant to have been canceled. Clarification and appropriate correction is required.
Claim 14 recites the limitation "increasing the RF pulse frequency from a decreased frequency to the high frequency in the power phase” in step (a) of the claim. It is noted that claim 14 depends on claim 13, which introduces the limitation of “activating an RF pulse frequency with a high frequency in the initial phase”. There is no indication of the high frequency being decreased in this phase or any subsequent phases; therefore, it is unclear when the RF pulse frequency was lowered to “a decreased frequency” to now be claimed to be increased to “the high frequency in the power phase”. Moreover, it is unclear if “the high frequency” claimed here 
Claim 15 recites the limitation “decreasing the RF pulse frequency to the decreased frequency in the termination phase” in step (a) of the claim. It is at most unclear if this “decreased frequency” is the same or different than that introduced in step (a) of claim 14 on which claim 15 depends on. Since as mentioned above, it is unclear when the frequency was ever decreased to then be increased again in the power phase, it is unclear to what frequency, the RF pulse frequency is decreasing to in this claim. Clarification and appropriate correction is required.
Claim 16 recites the limitation “activating an RF pulse frequency with a high frequency in the initial phase, decreasing the RF pulse frequency from the high frequency to a lower frequency in the initial phase after activating the RF pulse frequency with the high frequency and increasing the RF pulse frequency from the lower frequency in the initial phase to a higher frequency in the power phase” in steps (a)-(d) of the claim. First, it is unclear at what time in the initial phase, the frequency is lowered and if the lowering of the frequency is based on a measurement taken or a certain time lapse. It is further unclear as to what frequency the RF pulse frequency is higher than. Step (d) notes that the frequency is increased to in the power phase to “a higher frequency”; therefore, it is at most unclear if it is “higher” than 1. the lower frequency but lower than the “high frequency” in the initial phase, 2. “higher” than both the lower frequency and the high frequency of the initial phase or 3. “higher” than the lower frequency, but the same as the high frequency of the initial phase. Clarification and appropriate correction is required.
Claims 17-19 are rejected due to dependency over claim 16.
Claim 22 recites the limitation “decreasing an RF pulse frequency from a higher frequency in the power phase to a lower RF pulse frequency in the termination phase”. It is noted that claim 22 depends on claim 21, which already introduces “an RF pulse frequency” going from “a lower frequency” to “a higher RF pulse frequency”. It is at most unclear if the “RF pulse frequency” claimed here is the same or different than that of claim 21. It is further unclear if the “higher” and “lower” frequencies claimed are the same or different than those of claim 21. Clarification and appropriate correction is required.
Claim 23 is rejected due to dependency over claim 22.
Claim 24 recites the limitation “wherein the ultrasonic energy in the initial phase has a higher ultrasonic frequency, and wherein the ultrasonic energy in the power phase has a lower ultrasonic frequency”. It is noted that claim 24 depends on claim 1, which introduces the limitations of “activating the ultrasonic energy and the RF energy on the tissue, wherein the ultrasonic energy is activated with a high power level in an initial phase directed by the controller” and “activating the ultrasonic energy to an intermediate power level in a power phase directed by the controller” in steps (a) and (c) of claim 1. It is at most unclear how this claim is further limiting claim 1 and “higher” and “lower” with respect to what values is being claimed. Clarification and appropriate correction is required.
Claim 25 recites the limitation “activating the ultrasonic energy and the RF energy on the tissue during an initial phase directed by the controller, wherein the ultrasonic energy has a higher ultrasonic frequency in the initial phase” and “activating the ultrasonic energy with a lower ultrasonic frequency in a power phase directed by the controller” in steps (a) and (c). It is at most unclear as “higher” and “lower” with respect to what values are being claimed. For 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-19 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yates (US Pub. No. 2017/0000554).
Regarding Claim 16, Yates teaches a method of sealing a tissue with a surgical instrument 108 (Figs. 1-2) including a controller (generator 102 is disclosed in [0102] to be executed by processors or other hardware. It is noted that although the generator associated with instrument 108 is shown as generator 102, [0156] explicitly states "an example of a generator 500 for delivering multiple energy modalities to a surgical instrument. The generator 500 is similar to the generator 102 described in connection with FIG. 1 and includes functionalities of the generators 200, 300, 400 shown in FIGS. 5-7. For conciseness and clarity of disclosure, hereinbelow, the various logic flow diagrams are described in connection with the generator 500, which is a high level block diagram representation. Accordingly, the reader is directed to the description of the functional blocks of the generators 200, 300, 400 in FIGS. 5-7 for additional details that may be necessary to understand and practice the logic flow diagrams described hereinbelow in connection with the generator 500"; therefore, from herein after examiner will refer to generator 
(a)    generating a desired burst pressure in the tissue during an initial phase directed by the controller (burst of pressure as disclosed in [0231]-[0237]); 
(b)    activating an RF pulse frequency with a high frequency in the initial phase (“In Mode 1, the generator 500 delivers the RF power function 2702 to the electrodes in contact with the tissue clamped between the clamp jaw 145 and the ultrasonic blade 149 of the end effector 125. In Mode 1, the tissue impedance is low and demands high RF current 2754 from the generator 500” [0221]);
(c)    decreasing the RF pulse frequency from the high frequency to a lower frequency in the initial phase after activating the RF pulse frequency with the high frequency (“Thus, as the RF current 2752 is pulsed the RF voltage 2754 drops below its nominal output level” [0221]);
(d)    increasing the RF pulse frequency from the lower frequency in the initial phase to a higher frequency in the power phase (“While the RF power 2702 is delivered to the tissue, the generator 500 enters Mode 2 where the control circuit manages the RF power 2702 delivered to the tissue to effect a proper seal” [0221], as seen in Fig. 47B, the RF power drops before entering mode 2 where it increases to a higher level again); and
(e)    sealing the tissue during a power phase directed by the controller ([0221]).
Regarding Claim 17, Yates teaches further comprising:
(a)    activating the ultrasonic energy with a high power level in the initial phase (“simultaneous activation of RF and ultrasonic energy” in [0223] and "ultrasonic energy is activated at a constant power level" in [0228], see [0223]-[0228]);
(b)    capping RF impedance with a low RF impedance in the initial phase (“tissue impedance is low” [0221]); and
(c)    pulsing RF power with a high RF power toward a low RF power in the initial phase (“Thus, as the RF current 2752 is pulsed the RF voltage 2754 drops below its nominal output level” [0221]).
Regarding Claim 18, Yates teaches further comprising:
(a)    maintaining the ultrasonic energy with the high power level in the initial phase after activating the ultrasonic energy with the high power level ([0228]);
(b)   increasing the cap of the RF impedance from the capped low RF impedance in the initial phase after capping RF impedance with the low RF impedance (“the processor 502 monitors the tissue impedance and determines when the termination impedance is reached” [0228], the termination impedance is here interpreted to be a higher impedance limit thus 
(c)   further pulsing RF power to the low RF power in the initial phase (“Thus, as the RF current 2752 is pulsed the RF voltage 2754 drops below its nominal output level” [0221]).
Regarding Claim 19, Yates teaches further comprising verifying that the tissue is sealed with further application of at least one of the ultrasonic energy or the RF energy during a termination phase directed by the controller (“In various aspects, the present disclosure provides techniques for sealing tissue and/or vessels utilizing RF energy and at the appropriate time when the seal is complete, switch to driving ultrasonic energy to cut and finish the transaction. The switch-point can be determined by utilizing tissue impedance measurement data, a neural network, and/or a vector machine, although other methods may be employed without departing from the scope of the claimed subject matter. The tissue-impedance may be measured by utilizing the RF energy signal as discussed herein” in [0211] and “The tissue impedance is monitored during the tissue sealing process utilizing the RF energy. When the tissue impedance reaches a first termination impedance 2906, the ultrasonic power is terminated and when the tissue impedance reaches a second termination impedance 2908 the RF power is terminated to avoid cutting through the sealed tissue” in [0229]).
Regarding Claim 25, Yates teaches a method of sealing a tissue with a surgical instrument 108 (Figs. 1-2) including a controller (generator 102 is disclosed in [0102] to be executed by processors or other hardware. It is noted that although the generator associated with instrument 108 is shown as generator 102, [0156] explicitly states "an example of a generator 500 for delivering multiple energy modalities to a surgical instrument. The generator 500 is similar to the 
(a) activating the ultrasonic energy and the RF energy on the tissue during an initial phase directed by the controller, wherein the ultrasonic energy has a higher ultrasonic frequency in the initial phase (“simultaneous activation of RF and ultrasonic energy” in [0243]);
(b)    generating a desired burst pressure in the tissue during the initial phase;
(c)    activating the ultrasonic energy with a lower ultrasonic frequency in a power phase directed by the controller, wherein the power phase is after the initial phase (“In one aspect, the .about.200 mA ultrasonic current delivered during the second stage 3708 is decreased by a .about.50 mA step to .about.150 mA, to minimize the risk of partially transecting or cutting the vessel and achieve the seal only modality” in [0244]); and
(d)    sealing the tissue during the power phase ([0243]-[0244]).

Allowable Subject Matter
Claims 1-2, 4-5, 7-8, 10-11 and 21 are allowed over the closest prior art of record (given that the objections of claim 1 are corrected). Neither of the references alone or in combination teach the combination of limitations of the method of claim 1 with the exact steps claimed.
Claims 22-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 4/23/2021 have been fully considered but they are not persuasive. Although during a phone interview on 4/20/2021 it was provisionally agreed that the amendments will overcome the current rejection and interpretation of claims 1 and 16, upon further consideration, it was found that the amendments were sufficient to overcome the rejection of claim 1 (thus indicating allowable above); however, not sufficient to overcome the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        


/K.A.V/Examiner, Art Unit 3794